COOK, Judge
(dissenting):
Initially, I must state my disagreement with the contention advanced in the principal opinion that “the President did not simply adopt the so-called ‘Blockburger’ rule to determine whether offenses arising from the same transaction were separate for purposes of punishment in the military justice system.” 14 M.J. 361, 369. In Block-burger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932), the Supreme Court announced the following rule of statutory construction:
Each of the offenses created requires proof of a different element. The applicable rule is that, where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one is whether each provision requires proof of an additional fact which the other does not.
The President, in the Manual for Courts-Martial, United States, 1951, set forth the following test with respect to multiplicity for punishment:
The maximum authorized punishment may be imposed for each of two or more separate offenses arising out of the same act or transaction. The test to be applied in determining whether the offenses of which the accused has been convicted are separate is this: The offenses are separate if each offense requires proof of an element not required to prove the other. Thus, if the accused is convicted of escape from confinement (Art. 95) and desertion (Art. 85) — both offenses arising out of the same act or transaction — the court may legally adjudge the maximum punishment authorized for each offense because an intent to remain permanently absent is not a necessary element of the offense of escape, and a freeing from restraint is not a necessary element of the offense of desertion. An accused may not be punished for both a principal offense and for an offense included therein because it would not be necessary in proving the included offense to prove any element not required to prove the principal offense.
Para. 76a (8). The Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, at 78, states that:
The rule that offenses are separate if each offense requires proof of an element not required to prove the other is com*372monly referred to as the “Blockburger rule,” having been taken from the opinion of the Supreme Court in Blockburger v. United States (1932), 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306.
Thus the Manual rule was, or was at least thought to be, simply a restatement of the Blockburger rule.
The additional tests for multiplicity in sentencing, first set forth in paragraph 76a (5), Manual for Courts-Martial, United States, 1969 (Revised edition), are not attributable to the President, but merely represent acquiescence to decisions of this Court. In Analysis of Contents, Manual for Courts-Martial, United States, 1969 (Revised edition), DA PAM 27-2, the drafters stated, regarding paragraph 76a:
The second paragraph contained in sub-paragraph (5) is a new addition which shows that there are other rules which must be considered besides the general rule before it is finally determined whether or not offenses are separate. These rules were announced respectively in United States v. Redenius, 4 U.S.C.M.A. 161, 15 C.M.R. 161 (1954); United States v. Kleinhans, 14 U.S.C.M.A. 496, 34 C.M.R. 276 (1964); United States v. Beene, 4 U.S.C.M.A. 177, 15 C.M.R. 177 (1954); and United States v. Soukup, 2 U.S.C.M.A. 141, 7 C.M.R. 17 (1953).
Thus the President is not responsible for the mess in the military justice system regarding multiplicity for sentencing, and no weight should be attached to the fact that the additional tests are set forth in paragraph 76a (5), 1969 Manual, supra. See United States v. Clardy, 13 M.J. 308, 315 (C.M.A.1982).
That multiplicity for sentencing is a mess in the military justice system is a proposition with which I believe few people familiar with our system would take issue. Servicemembers are often forced to make the fundamental decision whether to contest a case or to plead guilty, possibly in conjunction with a pretrial agreement, without the slightest appreciation of the risks at stake. See United States v. Walls, 9 M.J. 88 (C.M. A.1980) (plea of guilty not improvident though maximum confinement 10 years rather than 20 years as thought); United States v. Frangoules, 1 M.J. 467 (C.M.A. 1976) (plea of guilty not improvident, though sentence reversed, where maximum confinement 2 years rather than 6 years); United States v. Harden, 1 M.J. 258 (C.M.A. 1976) (plea of guilty improvident where maximum confinement 10 years rather than 20 years); United States v. Swaney, 9 M.J. 749 (A.C.M.R.1980) (plea of guilty not improvident where maximum confinement 6 years rather than 12 years); United States v. Riggs, 4 M.J. 607 (A.C.M.R.1977), petition dismissed, 5 M.J. 398 (1978) (plea of guilty not improvident though maximum confinement 14 years rather than 29 years). By the same token, cases are often overturned years after trial simply because some higher level of review selected a different test for multiplicity from that agreed upon by the trial participants. The instant case is such an example. This is not justice; this is chaos!
The problem is not that there are insufficient tests for multiplicity; the problem is that there are so many. See United States v. Harrison, 4 M.J. 332 (C.M.A.1978); United States v. Burney, 21 U.S.C.M.A. 71, 44 C.M.R. 125 (1971); United States v. Beene, 4 U.S.C.M.A. 177, 15 C.M.R. 177 (1954); United States v. Chisholm, 10 M.J. 795, 798 n. 3 (A.F.C.M.R.1981), pet. denied, 11 M.J. 368 (1981). Some of the tests seem to overlap and represent merely different ways of stating the same essential concept. Different tests, applied to the same facts, often produce opposite results. Some tests are so subjective that, applied to the same facts, they can produce different results for different people. The onus of responsibility for this state of confusion lies not with the Congress, not with the President, but with this Court. Where did we go wrong?
The answer, I believe, lies in the very statute which created the Court and assigned its proper function in the military justice system — the Uniform Code of Military Justice, 10 U.S.C. §§ 801, et seq. There, in Articles 36(a) and 56, 10 U.S.C. §§ 836(a) and 856, respectively, Congress *373expressly delegated to the President the authority to establish procedures and to define the limits of punishment in courts-martial. Pursuant to that delegation, the President duly established, first in paragraph 76a (8), 1951 Manual, supra, the test to be utilized in determining separability of punishment — the so-called “Blockburge?’ or “elements” test. Nowhere in the Uniform Code of Military Justice does it appear, either expressly or by implication, that this Court has the authority to make rules with respect to sentencing which either supplement, impinge upon, or override the rules established by the Executive. See Article 67, UCMJ, 10 U.S.C. § 867. Therefore, absent some constitutional infirmity, the rules established by the President for determining multiplicity questions are the rules which this Court must accept and apply.
By way of comparison, the Federal courts, under the leadership of the Supreme Court, have adopted a similar approach and seem to have outdistanced this particular “Sargasso Sea.” See Albernaz v. United States, 450 U.S. 338, 343, 101 S.Ct. 1137, 1144, 67 L.Ed.2d 275 (1981). Albernaz was but the most recent iteration of the “Blockburgef’ rule. See also Brown v. Ohio, 432 U.S. 161, 166, 97 S.Ct. 2221, 2225, 53 L.Ed.2d 187 (1977); Iannelli v. United States, 420 U.S. 770, 785 n. 17, 95 S.Ct. 1284,1293 n. 17, 43 L.Ed.2d 616 (1975); Gore v. United States, 357 U.S. 386, 389, 78 S.Ct. 1280, 1282, 2 L.Ed.2d 1405 (1958); American Tobacco Co. v. United States, 328 U.S. 781, 788, 66 S.Ct. 1125, 1128, 90 L.Ed. 1575 (1946).
In Albernaz, the Supreme Court emphasized the primacy of congressional intent in multiplicity analysis. 450 U.S. at 340-43, 101 S.Ct. at 1143-44. The petitioners in Albernaz were convicted of conspiring simultaneously to import and to distribute drugs in violation of separate sections of the United States Code; the trial court imposed consecutive punishments. Petitioners contended that it was unclear whether Congress intended to authorize multiple punishments for violations of the two statutes in a case involving only a single agreement or conspiracy, even though the agreement had dual objectives. Noting that the “statutory provisions . .. [were] unambiguous on their face” and had a legislative history which gave them “no reason to pause over the manner in which these provisions should be interpreted,” the Court applied the Blockburger rule of statutory construction and held that each provision required proof of a fact that the other did not. Id. at 343,101 S.Ct. at 1144. With respect to double jeopardy, the Court held:
“[T]he role of the . .. [Double Jeopardy Clause] is limited to assuring that the court does not exceed its legislative authorization by imposing multiple punishment for the same offense.” ... Thus, the question of what punishments are constitutionally permissible is not different from the question of what punishment the Legislative Branch intended to be imposed. Where Congress intended, as it did here, to impose multiple punishments, imposition of such sentences does not violate the Constitution.
Id. at 344,101 S.Ct. at 1145, citing Brown v. Ohio, 432 U.S. at 165, 97 S.Ct. at 2225 (footnote omitted). Accordingly, the Supreme Court held that the charges for the single conspiracy were separately punishable.
An example of legislative intent not to punish separately may be found in Whalen v. United States, 445 U.S. 684, 100 S.Ct. 1432, 63 L.Ed.2d 715 (1980), where the petitioner was convicted under the District of Columbia Code of both raping and killing the same victim in the perpetration of the rape. Congress had provided separate statutes with separate punishments for the offenses, but “[n]either statute ... indicate^] whether Congress authorized consecutive sentences where both statutes . . . [were] offended in a single criminal episode.” Id. at 690, 100 S.Ct. at 1437. However, another section of the D.C.Code provided that a sentence for one offense would “run consecutively to any other sentence imposed . .. for conviction of an offense” which “arises out of the same transaction and requires proof of a fact which the other does not.” Id. at 691,100 S.Ct. at 1437. In *374other words, Congress adopted, in the D.C. Code, the Blockburger rule of statutory construction. Since it was necessary to prove all of the elements of rape in order to obtain a conviction for killing in the course of a rape, the Supreme Court concluded that Congress intended that the two offenses would not be punished separately. Id. at 690, 100 S.Ct. at 1437.
In Albernaz, the Supreme Court also recognized that sometimes the legislative intent with regard to concurrent or consecutive punishment might be ambiguous. In that case, the Court would apply a rule of lenity:
“This policy of lenity means that the Court will not interpret a federal criminal statute so as to increase the penalty that it places on an individual when such an interpretation can be based on no more than a guess as to what Congress intended.”
450 U.S. at 342, 101 S.Ct. at 1144, quoting Ladner v. United States, 358 U.S. 169, 178, 79 S.Ct. 209, 214, 3 L.Ed.2d 199 (1958). In other words, where there is ambiguity as to the legislative intent, the accused gets the benefit of the doubt. On the other hand, where the statutes are unambiguous on their face and the legislative history is not to the contrary, the Supreme Court would not “manufacture ambiguity” in order to defeat the legislative intent. 450 U.S. at 342, 101 S.Ct. at 1144.
The interpretation placed on Albernaz is instructive. In United States v. Greschner, 647 F.2d 740 (7th Cir.1981), appellant was convicted of aggravated assault and knowingly conveying a weapon from place-to-place within a Federal prison, in violation of separate provisions of the United States Code, as a result of a prison altercation. The Court of Appeals succinctly rejected Greschner’s contention that punishing him separately for both charges amounted to double jeopardy, because there was “no evidence of legislative intent to punish the crimes other than separately”; because “the elements of an assault charge . .. [were] different from the elements of the conveying charge”; and, citing Blockburger and Albernaz, because “each crime require[d] proof of facts the other ... [did] not.” Id. at 744.
In United States v. Khalje, 658 F.2d 90 (2d Cir.1981), appellant presented an application for a visitor’s visa to an American Consulate in which he assumed a false identity and falsely stated the purpose and length of his visit to the United States. For this act, he was convicted of both false personation and presentment of a visa application containing false statements, in violation of a single section of the United States Code. Applying Albernaz, the Court held that:
[T]he personation provision clearly requires proof of a fact that the other does not, namely — false identity, while the presentment provision requires proof of knowing presentment of a false statement in an immigration document.
Id. at 92. Accordingly, the Court of Appeals held that the multiplicity challenge failed.
In United States v. Colmenares-Hernandez, 659 F.2d 39 (5th Cir.1981), cert. denied, 454 U.S. 1127, 102 S.Ct. 979, 71 L.Ed.2d 116 (1981), customs officials discovered a quantity of drugs in the appellant’s possession upon his arrival at a United States international airport. He was convicted, inter alia, of and punished separately for both importation of the drugs and possession with intent to distribute, in violation of separate statutes. Applying Blockburger and Albernaz, the Court held that each offense required proof of a fact not required by the other offense. The importation charge required proof that the appellant brought the drugs to the United States, whereas possession with intent to distribute was proven by evidence that possession of such a quantity “obviated” personal use. Accordingly, the crimes were held to be “separately punishable.” Id. at 43.
In United States v. Alexandro, 675 F.2d 34 (2d Cir.1982), appellant was convicted, inter alia, of conflict of interest and bribery, in connection with the investigation commonly known as “ABSCAM.” Alexandro was an investigator for the Immigra*375tion and Naturalization Service, and he concocted a scheme, in return for payment, to fraudulently obtain a “green card” for an alien. The Court cited Albernaz for the “well-settled” proposition “that if Congress intended multiple punishments for the same act or transgression, imposition of such sentences is not a constitutional violation.” Id. at 42. Applying Bloekburger, the Court found- that different facts were necessarily proven as to each offense. For conflict of interest it was necessary to prove “receipt of compensation ‘otherwise than as provided by law for the proper discharge of official duties.’ ” Bribery, on the other hand, required proof of “receipt ‘corruptly’ and in return for being influenced,” and “that the money is received in connection with an actual or contemplated official act or duty.” Id. at 43 (footnote omitted). The critical difference going to intent, according to the Court, was that conflict of interest did “not require proof that compensation was ‘corruptly’ received or solicited as” bribery does. Id. Thus, multiple punishments were held to be proper.
I point out these cases to illustrate what I perceive to be the vast divergence of approach between our system and the Federal civilian criminal justice system. Many of these cases, I submit, would have been decided differently under our analysis. This, I believe, was not the result Congress intended when it enacted the Uniform Code of Military Justice. Article 36(a). The difference, it seems to me, is that the Federal courts strive to effectuate the will of the legislature. We, on the other hand, have attempted to create rules on an ad hoc basis to achieve what we believe to be a proper result in a given case. In the first place, as I have indicated, this is not our charter. In the second place, with each new rule we have established a precedent which has only compounded the confusion. It is evident that no single rule can be created which will adequately accommodate everyone’s notion of justice in every situation. For this reason, I presume, Congress reposed in the courts-martial, convening authorities, and Courts of Military Review substantial discretion in imposing and approving sentences. Articles 56, 64, and 66, UCMJ, 10 U.S.C. §§ 856, 864, and 866, respectively. This Court, on the other hand, is limited to review for legal sufficiency approved sentences based upon the criteria established by Congress and the President. Article 67(d). Achieving justness in a given sentence is left to others — within the limits provided by Congress and the President.
In applying these principles to the instant case, our first task should be to ascertain the will of the Legislative and the Executive Branches. In that regard, I can find nothing in either the Uniform Code of Military Justice or the Manual for Courts-Martial, or their histories, which indicates congressional or presidential intention with respect to multiplicity for sentencing of aggravated assault and communication of a threat. In addition, I find nothing ambiguous about the description of the offenses, or any of their elements, such as to raise doubts as to whether Congress or the President intended them to be punished concurrently. Absent such indications, we should apply the rule of statutory construction provided by the President, i.e., the “elements” or “Manual” test. Para. 76a (5), 1969 Manual, supra; para. 76a (8), 1951 Manual, supra. Applying this test to the instant case leaves no doubt whatever that appellant could be separately punished, for the offenses share no common elements. Compare para. 207c (1) with para. 213f (10), 1969 Manual, supra. Neither, therefore, is there a violation of double jeopardy. Albernaz v. United States, supra 450 U.S. at 343-44, 101 S.Ct. at 1144-45.
If such an approach be criticized as simplistic or mechanistic, which I must concede, it is this same simplicity and mechanism that chiefly commend it to me. Any of the other tests, it should be pointed out, are susceptible to equally mechanical application once the proper lever is somehow identified. In any event, I can find no authority in this Court to do otherwise.
Certainly such a system is susceptible to attempted manipulation by inventive and overzealous prosecutors. However, I am confident that military judges, convening *376authorities, and the Courts of Military Review will not hesitate to take such measures as may be necessary to ensure a just result. The Federal civilian criminal justice system, it must be noted, also depends heavily upon the discretion of the District Judges and the United States Attorneys. In those rare instances in which this discretion is abused to such a shocking extent that due process of law has been infringed, no test would stand in the way of remedial action. See United States v. Sturdivant, 13 M.J. 323 (C.M.A. 1982).
Because I find neither constitutional nor statutory impediment to the imposition of separate punishments in the instant case, I would affirm the decision of the United States Army Court of Military Review.